Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, 15, 16, 18-21, 23-25, 27-30, and 32-34 of U.S. Patent No. 10375655 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The following table is presented for the ease of comparing the claims.

Instant claims 1-40
Patented claims 1-36 US Patent 10375655 B2
1. A method comprising: determining, by a wireless device, a first transmission power for a first signal in a first time interval associated with a first cell configured for the wireless device; determining a second transmission power for a second signal in a second time interval associated with a second cell configured for the wireless device, wherein the overlap period; determining that a calculated power value, comprising the first transmission power and the second transmission power, exceeds an allowable transmission power; reducing transmission power of one or more of the first signal or the second signal during the overlap period; and based on the overlap period exceeding a duration threshold, reducing transmission power of the one or more of the first signal or the second signal during a non-overlap period. 

2. The method of claim 1, further comprising: based on the overlap period exceeding a second duration, reducing signal transmission power of one or more of: the first signal during a first portion of the non-overlap period, or the second signal during a second portion of the non-overlap period. 
3. The method of claim 1, wherein the first cell is associated with a first cell group and the second cell is associated with a second cell group. 


4. The method of claim 1, wherein the allowable 
5. The method of claim 1, further comprising: transmitting the first signal via a physical uplink control channel (PUCCH); and transmitting the second signal via a physical uplink shared channel (PUSCH). 
6. The method of claim 1, further comprising: transmitting the first signal via a physical uplink shared channel (PUSCH); and transmitting the second signal via the PUSCH. 
7. The method of claim 1, wherein the one or more of the first signal or the second signal comprises a random access preamble. 
8. The method of claim 1, wherein the non-overlap period is greater than the overlap period. 
9. The method of claim 1, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a total transmission power of the wireless device. 
10. The method of claim 1, wherein the first signal 
11. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: determine a first transmission power for a first signal in a first time interval associated with a first cell configured for the wireless device; determine a second transmission power for a second signal in a second time interval associated with a second cell configured for the wireless device, wherein the first signal overlaps in time with the second signal for an overlap period; determine that a calculated power value, comprising the first transmission power and the second transmission power, exceeds an allowable transmission power; reduce transmission power of one or more of the first signal or the second signal during the overlap period; and based on the overlap period exceeding a duration threshold, reduce transmission power of the one or more of the first signal or the second signal during a non-overlap period. 
12. The wireless device of claim 11, wherein the instructions, when executed by the one or more processors, 
13. The wireless device of claim 11, wherein the first cell is associated with a first cell group and the second cell is associated with a second cell group. 
14. The wireless device of claim 11, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a calculated total transmission power for one or more scheduled transmissions. 
15. The wireless device of claim 11, wherein the instructions, when executed by the one or more processors, cause the wireless device to: transmit the first signal via a physical uplink control channel (PUCCH); and transmit the second signal via a physical uplink shared channel (PUSCH). 
16. The wireless device of claim 11, wherein the instructions, when executed by the one or more processors, cause the wireless device to: transmit the first signal via a physical uplink shared channel 
17. The wireless device of claim 11, wherein the one or more of the first signal or the second signal comprises a random access preamble. 
18. The wireless device of claim 11, wherein the non-overlap period is greater than the overlap period. 
19. The wireless device of claim 11, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a total transmission power of the wireless device. 
20. The wireless device of claim 11, wherein the first signal overlaps in time with the second signal during a portion of a first symbol of one or more of the first signal or the second signal. 
21. A method comprising: 




determining, by a wireless device, a first transmission power for a first signal in a first time interval associated with a first cell configured for the wireless device; 
22. The method of claim 21, further comprising: based on the overlap period exceeding a second duration, reducing signal transmission power of one or more of: the first signal during a first portion of the non-overlap period, or the second signal during a second portion of the non-overlap period. 
23. The method of claim 21, wherein the first cell is associated with a first cell group and the second cell is associated with a second cell group. 
24. The method of claim 21, wherein the allowable transmission power is an allowable transmission power of the wireless device, and 
25. The method of claim 21, further comprising: transmitting the first signal via a physical uplink control channel (PUCCH); and transmitting the second signal via a physical uplink shared channel (PUSCH). 
26. The method of claim 21, further comprising: transmitting the first signal via a physical uplink shared channel (PUSCH); and transmitting the second signal via the PUSCH. 
27. The method of claim 21, wherein the one or more of the first signal or the second signal comprises a random access preamble. 
28. The method of claim 21, wherein the non-overlap period is greater than the overlap period. 
29. The method of claim 21, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a total transmission power of the wireless device. 
30. The method of claim 21, wherein the first signal overlaps in time with the second signal during a portion of a first symbol of one or 
31. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 


determine first transmission power for a first signal in a first time interval associated with a first cell configured for the wireless device; determine a second transmission power for a second signal in a second time interval associated with a second cell configured for the wireless device, wherein the first signal overlaps in time with the second signal for an overlap period; and based on a calculated power value, comprising the first transmission power and the second transmission power, exceeding an allowable transmission power and based on the overlap period exceeding a duration threshold: reduce transmission power of one or more of the first signal or the second signal during the overlap period and during a non-overlap period. 
32. The wireless device of claim 31, wherein the instructions, when executed by the one or more processors, 
33. The wireless device of claim 31, wherein the first cell is associated with a first cell group and the second cell is associated with a second cell group. 
34. The wireless device of claim 31, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a calculated total transmission power for one or more scheduled transmissions. 
35. The wireless device of claim 31, wherein the instructions, when executed by the one or more processors, cause the wireless device to: transmit the first signal via a physical uplink control channel (PUCCH); and transmit the second signal via a physical uplink shared channel (PUSCH). 
36. The wireless device of claim 31, wherein the instructions, when executed by the one or more processors, cause the wireless device to: transmit the first signal via a physical uplink shared channel 
37. The wireless device of claim 31, wherein the one or more of the first signal or the second signal comprises a random access preamble. 
38. The wireless device of claim 31, wherein the non-overlap period is greater than the overlap period. 
39. The wireless device of claim 31, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a total transmission power of the wireless device. 
40. The wireless device of claim 31, wherein the first signal overlaps in time with the second signal during a portion of a first symbol of one or more of the first signal or the second signal. 

receiving, by a wireless device, at least one control message comprising configuration parameters of a plurality of cells, wherein the plurality of cells comprises a first cell group and a second cell group; determining, for a first signal in a first subframe of the first cell group, a first transmission power; determining, for a second signal in a second subframe of the second cell group, if the first signal overlaps in time with the second signal for less than a first duration, reducing, during an overlap period, signal transmission power of one or more of the first signal or the second signal; and if the first signal overlaps in time with the second signal for more than a second duration, reducing signal transmission power of one or more of: the first signal during a first non-overlap period, or the second signal during a second non-overlap period. 
   








 2. The method of claim 1, further comprising: transmitting the first signal via a physical uplink control channel (PUCCH); and transmitting the second signal via 
    3. The method of claim 1, further comprising: transmitting the first signal via a physical uplink shared channel (PUSCH); and transmitting the second signal via the PUSCH. 
    4. The method of claim 1, wherein the first signal is a random access preamble. 
    5. The method of claim 1, wherein the first duration is equal to the second duration. 
    6. The method of claim 1, wherein the allowable transmission power is an allowable transmission power of the wireless device. 
    7. The method of claim 1, wherein the first signal overlaps in time with the second signal during a portion of a first symbol of one or more of the first signal or the second signal. 
    8. The method of claim 1, wherein the calculated power value is a total transmission power of the wireless device. 
    9. The method of claim 1, wherein the second signal is a random access preamble. 
   




 


10. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive at least one control message comprising configuration parameters of a plurality of cells, wherein the plurality of cells comprises a first cell group and a second cell group; determine, for a first signal in a first subframe of the first cell group, a first transmission power; determine, for a second signal in a second subframe of the second cell group, a second transmission power, wherein the first signal overlaps in time with the second signal; and based on a calculated power value exceeding an allowable transmission power: if the first signal overlaps in time with the second signal for less than a first duration, reduce, during an overlap period, signal transmission power of one or more of the first signal or the second signal; and if the first signal overlaps in time with the second signal for more than a second duration, reduce signal transmission power of one or more of: the first signal during a first non-overlap period, or the second signal during a second non-overlap period. 

    12. The wireless device of claim 10, wherein the instructions, when executed by the one or more processors, cause the wireless device to: transmit the first signal via a physical uplink shared channel (PUSCH); and transmit the second signal via the PUSCH. 
    13. The wireless device of claim 10, wherein the first signal is a random access preamble. 
    14. The wireless device of claim 10, wherein the second signal is a random access preamble. 
    15. The wireless device of claim 10, wherein the allowable transmission power is an allowable transmission power of the wireless device. 
    16. The wireless device of claim 10, wherein the first signal overlaps in time with the second signal during a portion of a first symbol of one or more of the first signal or the second signal. 
    17. The wireless device of claim 10, wherein the first 
    18. The wireless device of claim 10, wherein the calculated power value is a total transmission power of the wireless device. 
   











 
28. A method comprising: receiving, by a wireless device, at least one control message comprising configuration parameters of a plurality of cells, wherein the plurality of cells comprises a first cell group and a second cell group; determining, for a first signal starting in a first subframe of a cell of the first cell group, a first transmission power; starting in a second subframe of the second cell group, a second transmission power, wherein the second signal overlaps in time with the first signal; and based on a calculated power value exceeding an allowable transmission power: if the first subframe and the second subframe overlap in time by less than a first duration, reducing, during an overlap period, signal transmission power of one or more of the first signal or the second signal; and if the first subframe and the second subframe overlap in time by more than a second duration, reducing signal transmission power of one or more of: the first signal during a first non-overlap period, or the second signal during a second non-overlap period. 
    29. The method of claim 28, further comprising: transmitting the first signal via a physical uplink control channel (PUCCH); and transmitting the second signal via a physical uplink shared channel (PUSCH). 
    30. The method of claim 28, further comprising: transmitting the first signal via a physical uplink shared channel (PUSCH); and transmitting the second signal via the PUSCH. 
    31. The method of claim 28, wherein the first signal is a random access preamble. 

    33. The method of claim 28, wherein the allowable transmission power is an allowable transmission power of the wireless device. 
    34. The method of claim 28, wherein the calculated power value is a total transmission power of the wireless device. 
    35. The method of claim 28, wherein the first duration is equal to the second duration. 
    36. The method of claim 28, wherein the first signal overlaps in time with the second signal during a portion of a first symbol of one or more of the first signal or the second signal. 

















19. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive at least one control message comprising configuration parameters of a plurality of cells, wherein the plurality of cells comprises a first cell group and a second cell group; determine, for a first signal starting in a first subframe of a cell of the first cell group, a first transmission power; determine, for a second signal starting in a second subframe of the second cell group, a second transmission power, wherein the second signal overlaps in time with the first signal; and based on a calculated power value exceeding an allowable transmission power: if the first subframe and the second subframe overlap in time by less than a first duration, reduce, during an overlap period, signal transmission power of one or more of the first signal or the second signal; and if the first subframe and the second subframe overlap in time by more than a second duration, reduce signal transmission power of one or more 
    20. The wireless device of claim 19, wherein the instructions, when executed by the one or more processors, cause the wireless device to: transmit the first signal via a physical uplink control channel (PUCCH); and transmit the second signal via a physical uplink shared channel (PUSCH). 
    21. The wireless device of claim 19, wherein the instructions, when executed by the one or more processors, cause the wireless device to: transmit the first signal via a physical uplink shared channel (PUSCH); and transmit the second signal via the PUSCH. 
    22. The wireless device of claim 19, wherein the first signal is a random access preamble. 
    23. The wireless device of claim 19, wherein the allowable transmission power is an allowable transmission power of the wireless device. 
    24. The wireless device of claim 19, wherein the calculated power value is a total transmission power of the wireless device. 
    25. The wireless device of claim 19, wherein the second signal is a random access preamble. 

    27. The wireless device of claim 19, wherein the first signal overlaps in time with the second signal during a portion of a first symbol of one or more of the first signal or the second signal. 
    



	Taking instant claim 1 for discussion:
The difference between instant claim 1 and patented claim 1 is as illustrated above in the table, in which instant claim 1 does not disclose the limitations in bold:
“receiving, by a wireless device, at least one control message comprising configuration parameters of a plurality of cells, wherein the plurality of cells comprises a first cell group and a second cell group”. 
In addition, instant claim does not specify the first signal is a first signal in a first subframe of a first cell group, second signal in a second subframe of a second cell group”.
Furthermore, instant claim 1 does not give provide for the conditional “if” in which the power reduction is being implemented. Also claim 1 has change in wording with regard to “duration threshold” in lieu of “second duration”.
Regarding claims 2-40, these claims suffers from one or more of the above deficiencies when compared with their patented counterpart patented claims respectively as follow:
 
Instant claims
Patented claims
Instant claims
Patented claims
1
2
3
4
5
6
7
8
9
10
11 

13
14
15
16
17
18
19
20

1
1
6
2
3
9
7
6+8
7
19

19
23
20
21
25
16
15+18
16

22
23
24
25
26
27
28
29
30
31

33
34
35
36
37
38
39
40

28
28
33+34
29
30
32
36
33+34
36
19

19
23+24
20
21
25
27
23+24
27


Claims of the instant application merely broadens the scope of the claims 1-3, 6-9, 15, 16, 18-21, 23-25, 27-30, and 32-34 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        2/26/2021